1

2

3

4
                                                                JS-6
5                             UNITED STATES DISTRICT COURT
6                            CENTRAL DISTRICT OF CALIFORNIA
7

8    ADAM GHADIRI,                  )            CASE NO. 8:18-cv-01630-AG-KES
                                    )
9                       Plaintiff,  )            ORDER FOR DISMISSAL WITH
                                    )            PREJUDICE [FRCP 41(a)(1)(A)(ii)]
10                vs.               )
                                    )
11   SURF LIQUOR MARKET, a          )
     business entity; SURF LIQUOR,  )            Assigned to:
12   INC. a California corporation; )            Andrew J. Guilford
     PAUL R. DESHARNAIS TRUST, a )               United States District Judge
13   trust.                         )
                                    )
14                      Defendants. )            Complaint filed: September 11, 2018
                                    )            Trial Date:      June 25, 2019
15                                  )
                                    )
16

17                                  ORDER OF DISMISSAL
18             The foregoing stipulation is approved.
19             IT IS HEREBY ORDERED that this action be, and hereby is, dismissed,
20   with prejudice, in its entirety, as to all claims and counterclaims, causes of action,
21   and parties, with each party to bear that party’s own attorney’s fees and costs.
22             The Clerk is directed to vacate defendants’ Motion For Summary Judgment,
23   on calendar for May 13, 2019, at 10:00 a.m., in Courtroom 10D, and to close the
24   file.
25             Dated: April 22, 2019
26
                                              ANDREW J. GUILFORD
27                                            United States District Judge
28
     PLEADINGS\STIPDISMSDB                       1
                                                              CASE NO. 8:18-cv-01630-AG-KES
                               ORDER FOR DISMISSAL WITH PREJUDICE
